Title: To Thomas Jefferson from Jobe Doan, 24 March 1807
From: Doan, Jobe
To: Jefferson, Thomas


                        
                            Sir
                            
                            Chatham Cont. 24th March 1807
                        
                        I have been resideing for Sixteen Months past in the Westindia Islands, am last from Tortola at which place I
                            expect to reside for Several Years. Shou’d you Sir deem it expedient and the enclosed with A Letter you will recieve from
                            Alexr. Wolcott Esqr. entitle Me to sufficient Confidence I beg the Appointment of American Consul for the Island of Tortola
                            and it’s dependences. I hope to embark for Tortola by 12th of April ensuing—I request Sir the enclosed returnd
                        I Am with Respect—Sir Your Humble Sert.
                        
                            Jobe Doan
                            
                        
                    